Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 22, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00824-CV



                    IN RE CITY OF ROSENBERG, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF PROHIBITION
                           County Court at Law No 2
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-CCV-055144

                         MEMORANDUM OPINION

      On September 29, 2015, relator City of Rosenberg filed a petition for a writ
of prohibition in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this court to issue a writ of
prohibition directing the Honorable Jeffrey A. McMeans, presiding judge of the
County Court at Law No 2 of Fort Bend County, to comply with the automatic stay
provided in section 51.0 l 4(b) of the Texas Civil Practice & Remedies Code and to
cease and desist from any and all actions in the underlying condemnation
proceeding.

      On October 13, 2015, in No. 14-15-00745-CV, City of Rosenberg v. the
State of Texas, this court issued an opinion dismissing the interlocutory appeal
because the City’s plea to the jurisdiction did not raise a jurisdictional issue.
Because relator’s writ of prohibition is predicated on this interlocutory appeal that
has been dismissed, we likewise dismiss the writ of prohibition as moot.

                                                   PER CURIAM

Panel consists of Justices Christopher, McCally, and Donovan.




                                         2